Exhibit 10.45
EXECUTION COPY
SECOND AMENDMENT
TO LETTER OF CREDIT AGREEMENT
     THIS SECOND AMENDMENT TO LETTER OF CREDIT AGREEMENT (this “Amendment”) is
dated as of March 25, 2010 and is entered into by and among UTi Worldwide Inc.,
a BVI Business Company incorporated under the laws of the British Virgin Islands
with company number 141257 (the “Company”), each of the Subsidiary Guarantors
(as defined in the Letter of Credit Agreement), Nedbank Limited, acting through
its London Branch (the “Issuing Bank”), and is made with reference to that
certain LETTER OF CREDIT AGREEMENT dated as of July 9, 2009 (as amended through
the date hereof, the “Letter of Credit Agreement”) by and among the Company, the
Subsidiary Guarantors and the Issuing Bank. Capitalized terms used herein
without definition shall have the same meanings herein as set forth in the
Letter of Credit Agreement after giving effect to this Amendment.
RECITALS
     WHEREAS, the Obligors have requested that the Issuing Bank agree to amend
certain provisions of the Letter of Credit Agreement as provided for herein; and
     WHEREAS, subject to certain conditions, the Issuing Bank is willing to
agree to such amendment relating to the Letter of Credit Agreement.
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:
SECTION I. AMENDMENT TO LETTER OF CREDIT AGREEMENT
     Section 10.20 of the Letter of Credit Agreement is hereby amended and
restated in its entirety as follows:
The Company will not, as of the end of any Measurement Period, permit the Fixed
Charges Coverage Ratio to be less than 1.75 to 1:00 on or prior to April 30,
2011 or 2.00 to 1.00 at any time thereafter.
SECTION II. CONDITIONS TO EFFECTIVENESS
     This Amendment shall become effective as of the date hereof only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “Second
Amendment Effective Date”):
     A. Execution. The Issuing Bank shall have received a counterpart signature
page of this Amendment duly executed by each of the Obligors.
     B. Fees. The Issuing Bank shall have received all fees and other amounts
due and payable on or prior to the Second Amendment Effective Date, including,
to the extent invoiced,

 



--------------------------------------------------------------------------------



 



reimbursement or other payment of all out-of-pocket expenses required to be
reimbursed or paid by the Company hereunder or under any other Financing
Agreement.
     C. Necessary Consents. Each Obligor shall have obtained all material
consents necessary or advisable in connection with the transactions contemplated
by this Amendment.
     D. Concurrent Amendments. The Issuing Bank shall have received fully
executed copies of the First Amendment to the RBS/ABN LC Agreement in
substantially the form attached hereto as Exhibit A and the Notes Financing
Agreements in substantially the form attached hereto as Exhibit B and such
amendments and any other related documentation shall have become effective.
     E. Other Documents. The Issuing Bank shall have received such other
documents, information or agreements regarding Obligors as the Issuing Bank may
reasonably request.
SECTION III. REPRESENTATIONS AND WARRANTIES
     In order to induce the Issuing Bank to enter into this Amendment and to
amend the Letter of Credit Agreement in the manner provided herein, each Obligor
which is a party hereto represents and warrants to the Issuing Bank that the
following statements are true and correct in all material respects:
     A. Organization; Power and Authority. Each Obligor is a corporation or
other legal entity duly incorporated or organized, validly existing and, where
legally applicable, in good standing under the laws of its jurisdiction of
incorporation, and is duly qualified as a foreign corporation or other legal
entity, where applicable, and, where legally applicable, is in good standing in
each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Each Obligor has the corporate (or other
organizational) power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver the Letter of Credit Agreement as
amended by this Amendment (the “Amended Agreement”) to which it is a party and
to perform the provisions hereof.
     B. Authorization, Etc. The Amendment has been duly authorized by all
necessary corporate or other entity action on the part of each Obligor, and the
Amendment constitutes a legal, valid and binding obligation of each Obligor
party thereto enforceable against any such Obligor in accordance with its terms,
except as such enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
     C. No Conflict. The execution, delivery and performance by each Obligor of
the Amendment will not (a) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of any Obligor or any Subsidiary under, any indenture, mortgage, deed of trust,
loan, purchase or credit agreement, lease, corporate charter, memorandum and
articles of association, regulations or by-laws, or any other

2



--------------------------------------------------------------------------------



 



agreement or instrument to which any Obligor or any Subsidiary is bound or by
which any Obligor or any Subsidiary or any of their respective properties may be
bound or affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to any Obligor or any
Subsidiary, except for such conflicts or breaches that would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect or
(c) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to any Obligor or any Subsidiary, in each
case, except for such contraventions, breaches, defaults, Liens, conflicts and
violations that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
     D. Governmental Authorizations, Etc. Except as disclosed on Schedule 5.7 of
the Amended Agreement, no consent, approval or authorization of, or
registration, filing or declaration with, any Governmental Authority is required
in connection with the execution, delivery or performance by any Obligor of the
Amendment, including, without limitation, any thereof required in connection
with the obtaining of Dollars to make payments under the Amended Agreement or
any other Financing Agreement and the payment of such Dollars to Persons
resident in the United States of America. Except as disclosed on Schedule 5.7 of
the Amended Agreement, it is not necessary to ensure the legality, validity,
enforceability or admissibility into evidence in the Applicable Jurisdiction of
the Amended Agreement or any other Financing Agreement that any thereof or any
other document be filed, recorded or enrolled with any Governmental Authority,
or that any such agreement or document be stamped with any stamp, registration
or similar transaction tax.
     E. Insolvency. As of the Second Amendment Effective Date:
          (a) no Obligor, is unable, or is deemed to be unable for the purposes
of any applicable law, or admits or has admitted its inability, to pay its debts
as and when they fall due or has suspended, or announced an intention to
suspend, making payments on any of its debts;
          (b) no Obligor, by reason of actual or anticipated financial
difficulties has begun negotiations with one or more of its creditors with a
view to rescheduling or restructuring any of its Indebtedness; and
          (c) no moratorium has been declared in respect of any Indebtedness of
any Obligor.
     F. Incorporation of Representations and Warranties from Letter of Credit
Agreement. The representations and warranties contained in Section 5 of the
Letter of Credit Agreement are and will be true and correct in all material
respects on and as of the Second Amendment Effective Date to the same extent as
though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case they were
true and correct in all material respects on and as of such earlier date.
     G. Absence of Default. No event has occurred and is continuing or will
result from the consummation of the transactions contemplated by this Amendment
that would constitute an Event of Default or a Default.

3



--------------------------------------------------------------------------------



 



SECTION IV. ACKNOWLEDGMENT AND CONSENT
     Each Subsidiary Guarantor hereby acknowledges that it has reviewed the
terms and provisions of the Letter of Credit Agreement and this Amendment and
consents to the amendment of the Letter of Credit Agreement effected pursuant to
this Amendment. Each Subsidiary Guarantor hereby confirms that each Financing
Agreement to which it is a party or otherwise bound will continue to guarantee
to the fullest extent possible in accordance with the Financing Agreements the
payment and performance of all “Obligations” and “Guaranteed Obligations” under
each of the Financing Agreements to which is a party (in each case as such terms
are defined in the Letter of Credit Agreement).
     Each Subsidiary Guarantor acknowledges and agrees that any of the Financing
Agreements to which it is a party or otherwise bound shall continue in full
force and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment. Each Subsidiary Guarantor represents and
warrants that all representations and warranties contained in the Amended
Agreement and the Financing Agreements to which it is a party or otherwise bound
are true and correct in all material respects on and as of the Second Amendment
Effective Date to the same extent as though made on and as of that date, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case they were true and correct in all material respects
on and as of such earlier date.
SECTION V. MISCELLANEOUS
     A. Reference to and Effect on the Letter of Credit Agreement and the Other
Financing Agreements.
     (i) On and after the Second Amendment Effective Date, each reference in the
Letter of Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”
or words of like import referring to the Letter of Credit Agreement, and each
reference in the other Financing Agreements to the “Agreement”, “thereunder”,
“thereof” or words of like import referring to the Letter of Credit Agreement
shall mean and be a reference to the Letter of Credit Agreement as amended by
this Amendment.
     (ii) Except as specifically amended by this Amendment, the Letter of Credit
Agreement and the other Financing Agreements shall remain in full force and
effect and are hereby ratified and confirmed.
     (iii) The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of the Issuing Bank under, the Letter of Credit Agreement or any
of the other Financing Agreements.
     B. Headings. Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

4



--------------------------------------------------------------------------------



 



     C. Applicable Law. THIS AMENDMENT AND ANY NON-CONTRACTUAL OBLIGATIONS
ARISING OUT OF OR IN CONNECTION WITH IT ARE GOVERNED BY ENGLISH LAW.
     D. Jurisdiction.
     (1) The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Amendment (including a dispute
relating to the existence, validity or termination of this Amendment or any
non-contractual obligation arising out of or in connection with this Amendment )
(a “Dispute”).
     (2) The parties hereto agree that the courts of England are the most
appropriate and convenient courts to settle Disputes and accordingly no party to
this Amendment will argue to the contrary.
     (3) This Section V.D. is for the benefit of the Issuing Bank only. As a
result, the Issuing Bank shall not be prevented from taking proceedings relating
to a Dispute in any other courts with jurisdiction. To the extent allowed by
law, the Issuing Bank may take concurrent proceedings in any number of
jurisdictions.
     E. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.
[Remainder of this page intentionally left blank.]

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

          COMPANY:   UTi WORLDWIDE INC.
      By:   /s/ Craig Braun         Authorized Signatory             

[Signature Page to Second Amendment]

 



--------------------------------------------------------------------------------



 



              SUBSIDIARY GUARANTORS:   UTI (AUST) PTY LIMITED, ABN 48 006 734
747    
 
           
 
  By:   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                UTI AFRICA SERVICES LIMITED    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                UNIGISTIX INC.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                UTI, CANADA, INC.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                UTI CANADA HOLDINGS, INC.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                SPAN MANUFACTURING LIMITED    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                UTI DEUTSCHLAND GMBH    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    

[Signature Page to Second Amendment]

 



--------------------------------------------------------------------------------



 



                  UTI (HK) LTD.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                UTI NEDERLAND B.V.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                SERVICIOS LOGISTICOS INTEGRADOS SLI, S.A.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                UNIóN DE SERVICIOS LOGíSTICOS INTEGRADOS, S.A.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                UTI SPAIN S.A.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                UTI (TAIWAN) LIMITED    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    

[Signature Page to Second Amendment]

 



--------------------------------------------------------------------------------



 



                  UTI LOGISTICS (TAIWAN) LTD.    
 
           
 
  By   s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                UTI WORLDWIDE (UK) LIMITED    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                UTI, (U.S.) HOLDINGS, INC.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                UTI, UNITED STATES, INC.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                UTI, SERVICES, INC.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                UTI BROKERAGE, INC.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                UTI LOGISTICS, INC.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    

[Signature Page to Second Amendment]

 



--------------------------------------------------------------------------------



 



                  VANGUARD CARGO SYSTEMS, INC.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                UTI INTEGRATED LOGISTICS, INC.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                MARKET INDUSTRIES, LTD.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                MARKET TRANSPORT, LTD    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                TRIPLE EXPRESS, INC.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                INTRANSIT, INC.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                MARKET LOGISTICS SERVICES, LTD.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    

[Signature Page to Second Amendment]

 



--------------------------------------------------------------------------------



 



                  MARKET LOGISTICS BROKERAGE, LTD.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                SAMMONS TRANSPORTATION, INC.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                LAKE STATES TRUCKING, INC.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                CONCENTREK, INC.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                UNITED EXPRESS, LTD.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                AFRICAN INVESTMENTS B.V.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    

[Signature Page to Second Amendment]

 



--------------------------------------------------------------------------------



 



                  UTI ASIA PACIFIC LIMITED    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                GODDARD COMPANY LIMITED    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                UTI INTERNATIONAL INC.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                UTI (N.A.) HOLDINGS N.V.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                UTI (NETHERLANDS) HOLDINGS B.V.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                PYRAMID FREIGHT (PROPRIETARY)
LIMITED    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    
 
                UTI LOGISTICS N.V.    
 
           
 
  By   /s/ Craig Braun    
 
           
 
      Authorized Signatory    

[Signature Page to Second Amendment]

 



--------------------------------------------------------------------------------



 



                  UTI NEW ZEALAND LTD.    
 
           
 
  By /s/ Craig Braun    
 
         
 
    Authorized Signatory    
 
                UTI IRELAND LIMITED    
 
                Signed, Sealed and Delivered by    
 
                /s/ Craig Braun                   Craig Braun,
duly appointed attorney
for and on behalf of
UTi IRELAND LIMITED
in the presence of:    
 
           
 
  Witness: /s/ Lisa Roberts    
 
           
 
  Name: Lisa Roberts    
 
  Address: 100 Oceangate, Ste 1500    
 
      Long Beach CA, 90802    
 
  Occupation:  Executive Assistant, Global Finance      
 
                UTI WORLDWIDE (SINGAPORE) PTE LTD.    
 
           
 
  By /s/ Craig Braun    
 
         
 
    Authorized Signatory    

[Signature Page to Second Amendment]

 



--------------------------------------------------------------------------------



 



                  NEDBANK LIMITED, acting through its London Branch,
As Issuing Bank    
 
           
 
  By:   /s/ Clive Stewart    
 
           
 
  Name:   Clive Stewart    
 
  Title:   Authorized Signatory    
 
           
 
  By:   /s/ Kevin Ryder    
 
           
 
  Name:   Kevin Ryder    
 
  Title:   Authorized Signatory    

[Signature Page to Second Amendment]

 